                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,                :
                                         :
                 v.                      :
                                         :         CRIMINAL ACTION NO.
CHOAT SOVIRAVONG,                        :         1:19-CR-146-AT-1
                                         :



                                     ORDER

      Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 30] recommending that Defendant’s Motion for

Joinder [Doc. 14] and Motion to Suppress [Doc. 23] be denied. The Defendant

filed objections to the R&R [Doc. 32].

      A District Judge has broad discretion to accept, reject, or modify a

Magistrate Judge’s proposed findings and recommendations. United States v.

Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews any portion of the R&R that is the subject of a proper objection on a de novo

basis and any non-objected portion on a “clearly erroneous” standard.   Defendant’s

Objections [Doc. 32] to the R&R consist of one sentence that simply urges the

Court to carefully reconsider the arguments set forth in each of Defendant’s

underlying motions [Docs. 14, 23]. While the Court views this as a wholly

insufficient objection, it has nevertheless conducted a de novo review of the

motions at issue. After conducting such a review, the Court concludes that the
Magistrate Judge’s analysis and recommendations are legally correct and well

grounded.

      Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation [Doc. 30] and OVERRULES Defendant’s Objections [Doc.

32]. The Court thus DENIES Defendant’s Motion for Joinder [Doc. 14] and

Motion to Suppress [Doc. 23].



      IT IS SO ORDERED this 12th day of February, 2020.




                                   _____________________________
                                   Amy Totenberg
                                   United States District Judge




                                     2
